Citation Nr: 0906752	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-09 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a hysterectomy, to 
include as secondary to endometrial polyps.

2.  Entitlement to an increased evaluation for endometrial 
polyps, to include consideration of the propriety of the 
reduction in evaluation from 10 percent to 0 percent, 
effective from August 25, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from June 1986 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which reduced the 
evaluation of endometrial polyps from 10 percent to 0 
percent, and denied service connection for a hysterectomy.  
The Board notes that service connection for a hysterectomy 
was previously denied in a January 2005 decision, which had 
not yet become final.

The Board has recharacterized the issue with regard to 
evaluation of endometrial polyps to better reflect the 
Veteran's contentions.  Further, the Board notes that the 
evaluation criteria which have been applied to the Veteran's 
service connected disability were amended, effective May 22, 
1995, prior to her separation from service.  Appropriate 
action should be taken in applying the correct criteria when 
rating this condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required with respect to the issue of service 
connection for a hysterectomy in order to obtain a medical 
opinion.  As the Veteran alleges that the hysterectomy was 
required due to service connected endometrial polyps, the 
Board notes that, if the hysterectomy is service connected, 
any rating for such would subsume an evaluation for a disease 
or injury of the uterus.  Evaluation of endometrial lesions 
is therefore inextricably intertwined with the question of 
service connection.  The Board finds that the veteran's 
claims are inextricably intertwined, and therefore will be 
addressed together.  Harris v. Derwinski, 1. Vet. App. 180 
(1991).

A review of the claims file reveals that a VA doctor has 
opined that endometrial polyps could not cause a 
hysterectomy, and several providers have attributed the need 
for hysterectomy to multiple leiomyomas, as well as 
adenomyosis of the uterus.  No doctor, however, has been 
asked to opine as to any relationship between the in-service 
endometrial problems and treatment, and the later development 
of leiomyomas and adenomyosis, which appear to have resulted 
in the hysterectomy.  A new examination is in order.  

VA and service treatment records, and the Veteran's 
statements, indicate a continuity of uterine symptoms since 
approximately 1991, as well as recurrent growths over the 
years.  The evidence is not quite clear as to whether 
inservice uterine problems or the veteran's service-connected 
endometrial polyps contributed in any way to the eventual 
hysterectomy.

In light of the apparent continuity of symptoms and a lack of 
medical opinion clearly addressing the impact of past 
treatment and diagnoses, a remand is required for VA 
examination, with medical opinion, on the question of service 
connection for a hysterectomy.

As was noted above, the evaluation for endometrial polyps is 
inextricably intertwined with the issue of service connection 
for a hysterectomy, and hence must be remanded.  See Harris 
v. Derwinski, 1. Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records 
from 1995 to the present, from all VA 
medical centers and associated clinics 
identified by the Veteran or in the 
record.

2.  Schedule the Veteran for a VA 
gynecological examination in order to 
identify the nature and likely reason for 
her hysterectomy.  The examiner should 
provide a medical opinion as to whether 
the Veteran's hysterectomy has any 
connection with service or a service-
connected condition.  The claims file must 
be reviewed in conjunction with the 
examination.  

The examiner should be asked to opine as 
to the following: 
*	were diagnosed leiomyomas or 
adenomyosis of the uterus at least as 
likely as not related to service or a 
service connected disability?
*	Were the conditions and treatment in 
service precursors to the later 
development of leiomyomas or 
adenomyosis of the uterus, or the 
initial manifestation thereof?
*	does the development of leiomyomas or 
adenomyosis of the uterus represent 
the progression of an in service 
disease previously identified as 
endometrial polyps?
*	are all diagnosed conditions 
involving the uterine wall and lining 
manifestations of another, systemic 
disease?

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless she is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of her claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DENNIS F.CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

